Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 1 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 2 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 3 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 4 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 5 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 6 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 7 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 8 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                         Main Document    Page 9 of 10
Case 1:18-bk-10098-MB   Doc 934 Filed 05/27/21 Entered 05/27/21 14:47:22   Desc
                        Main Document     Page 10 of 10
